DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 4/13/2021, applicant has submitted an amendment filed 6/21/2021.
Claim(s) 1-4, 6, 7, 9, 11-16, 19, 20, has/have been amended.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sujin Park on 7/8/2021.

The application has been amended as follows: 

	Amend the claims to recite as follows:

1. (previously presented):  A semantic extraction method, in a semantic extraction apparatus comprising at least one processor, comprising:

obtaining, by the at least one processor, candidate semantic intentions corresponding to second semantic vectors and weight vectors corresponding to the candidate semantic intentions, wherein the second semantic vectors are obtained by using a neural network and correspond to different permutations and combinations of the first semantic vectors; and
selecting, by the at least one processor, a candidate semantic intention as a final semantic intention of the natural language based on a preset condition, and obtaining key information corresponding to the final semantic intention according to a weight vector corresponding to the final semantic intention.

2. (previously presented):  The method according to claim 1, wherein the natural language includes a plurality of characters, and 
at least one second semantic vector is formed according to permutations of the plurality of characters in the natural language, and based on first semantic vectors corresponding to M characters, among the plurality of characters, continuously distributed in the natural language, M being an integer equal to or greater than 1.

3. (previously presented):  The method according to claim 2, wherein the at least one second semantic vector is formed further based on a result of performing convolution, by using an N*M convolution window, on the first semantic vectors, to form convolutional vectors, N being a positive integer, and M being a dimension of the first semantic vectors.

4. (currently amended):  The method according to claim 1, wherein the obtaining the candidate semantic intentions comprises:
obtaining the weight vectors according to semantic descriptions of words in each of the second semantic vectors; 
obtaining third semantic vectors based on permuting and combining the words in each of the second semantic vectors; and   

 
5. (original):  The method according to claim 4, wherein the selecting comprises:
selecting the final semantic intention based on classification of the fourth semantic vectors by using a classifier.

6. (previously presented):  The method according to claim 5, wherein the obtaining the key information comprises: 
selecting, as the key information, a character corresponding to a second semantic vector with a weight meeting a preset relationship among weights in the weight vector corresponding to the final semantic intention, and
wherein the weight vector corresponding to the final semantic intention is based on a correspondence between the second semantic vectors and the fourth semantic vectors and a correspondence between the second semantic vectors and the weight vectors.

7. (previously presented):  The method according to claim 1, wherein the obtaining the candidate semantic intentions comprises:
based on convolutional vectors and weight vectors corresponding to the convolutional vectors obtained by inputting the first semantic vectors into a convolutional network, inputting the convolutional vectors into a high-speed connection network, to obtain a hybrid vector; and
inputting the hybrid vector into a long short term memory network, to obtain a dependency relationship vector, and
the selecting the candidate semantic intention comprises:
inputting the dependency relationship vector into a classifier, to obtain a classification result;
outputting the final semantic intention according to the classification result; and


8. (original):   The method according to claim 1, the method further comprising:
pre-generating the character library, the character library comprising a semantic table, and the semantic table comprising a correspondence between a plurality of characters and semantic descriptions of the plurality of characters;
training the neural network by using sample data;
obtaining a run log of the neural network; and
correcting the neural network according to the run log.

9. (previously presented):  The method according to claim 8, wherein the plurality of characters comprise a Chinese standard Chinese character set, Chinese and non-Chinese language punctuations, and non-Chinese language characters. 

10. (original):  The method according to claim 8, wherein the pre-generating the character library comprises:
obtaining text data from a preset channel; 
obtaining the plurality of characters from the text data; and 
determining the semantic descriptions of the plurality of characters according to context of the plurality of characters.

11. (currently amended):   A semantic extraction apparatus, the apparatus comprising:
at least one memory configured to store program code; and
at least one processor configured to read the program code and operate as instructed by the program code, the program code comprising: 
	query code configured to cause the at least one processor  to query, in a character library based on a single-character granularity, a character of a natural language that is input, to obtain first semantic vectors representing semantic descriptions of the character;

	second obtaining code configured to cause the at least one processor to obtain candidate semantic intentions corresponding to the second semantic vectors and weight vectors corresponding to the candidate semantic intentions; and
	selection determining code configured to cause the at least one processor to select a candidate semantic intention as a final semantic intention of the natural language based on a preset condition, and obtain key information corresponding to the final semantic intention according to a weight vector corresponding to the final semantic intention.

12. (previously presented):  The apparatus according to claim 11, wherein the natural language includes a plurality of characters, and
the first obtaining code further causes the at least one processor to obtain at least one second semantic vector that is formed according to permutations of the plurality of characters in the natural language, the at least one second semantic vector being based on first semantic vectors corresponding to M characters, among the plurality of characters, continuously distributed in the natural language, M being an integer equal to or greater than 1.

13. (previously presented):  The apparatus according to claim 12, wherein the first obtaining code further causes the at least one processor to obtain the at least one second semantic vector based on a result of performing convolution, by using an N*M convolution window, on the first semantic vectors, to form convolutional vectors, N being a positive integer, and M being a dimension of the first semantic vectors.

14. (currently amended):  The apparatus according to claim 11, wherein the second obtaining code further causes the at least one processor to:
obtain the weight vectors according to semantic descriptions of words in each of the second semantic vectors;  
obtain third semantic vectors based on permuting and combining the words in each of the second semantic vectors; and 


15. (previously presented):  The apparatus according to claim 14, wherein the selection determining code further causes the at least one processor to select the final semantic intention based on classification of the fourth semantic vectors by using a classifier.

16. (previously presented):  The apparatus according to claim 15, wherein the selection determining code further causes the at least one processor to select, as the key information, a character corresponding to a second semantic vector with a weight meeting a preset relationship among weights in the weight vector corresponding to the final semantic intention, and 
wherein the weight vector corresponding to the final semantic intention is based on a correspondence between the second semantic vectors and the fourth semantic vectors and a correspondence between the second semantic vectors and the weight vectors.

17. (original):  The apparatus according to claim 11, wherein the second obtaining code further causes the at least one processor to, based on convolutional vectors and weight vectors corresponding to the convolutional vectors obtained by inputting the first semantic vectors into a convolutional network, input the convolutional vectors into a high-speed connection network, to generate a hybrid vector; and input the hybrid vector into a long short term memory network, to obtain a dependency relationship vector; and
the selection determining code further causes the at least one processor to input the dependency relationship vector into a classifier to obtain a classification result, output the final semantic intention according to the classification result, and output the key information based on a weight in the weight vector corresponding to the final semantic intention.

18. (original):  The apparatus according to claim 11, wherein the program code further comprises:

training code configured to cause the at least one processor to train the neural network by using sample data;
third obtaining code configured to cause the at least one processor to obtain a run log of the neural network; and
correction code configured to cause the at least one processor to correct the neural network according to the run log.

19. (previously presented):   The apparatus according to claim 18, wherein the plurality of characters comprise a Chinese standard Chinese character set, Chinese and non-Chinese language punctuations, and non-Chinese language characters.

20. (previously presented):  A non-transitory computer storage medium storing instructions executable by at least one processor to perform: 
querying in a character library based on a single-character granularity, a character of a natural language that is input, to obtain first semantic vectors representing semantic descriptions of the character;
obtaining candidate semantic intentions corresponding to second semantic vectors and weight vectors corresponding to the candidate semantic intentions, wherein the second semantic vectors are obtained by using a neural network and correspond to different permutations and combinations of the first semantic vectors; and
selecting a candidate semantic intention as a final semantic intention of the natural language based on a preset condition, and obtaining key information corresponding to the final semantic intention according to a weight vector corresponding to the final semantic intention.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly claims 11 and 20), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) 
	Search Report reference.
	CN 104834735 appears to teach, in the Abstract, where, a deep neural network model is used to train linguistic data to obtain term vector representation of feature terms (what the Search Report appears to determine to correspond to “the second semantic vectors” which “are obtained by using a neural network”) and where a sentence graph (which appears to be what the Search Report determines to correspond to “candidate semantic intentions”) and sentence weights (which appears to be what the Search Report determines to correspond to “weight vectors”)
	It is not clear (to the examiner of this application) that a sentence graph is a plurality of candidate semantic intentions, that the term vector representation of feature terms correspond to different permutations and combinations of the first semantic vectors (i.e. the semantic vectors obtained by the querying which represent plural semantic descriptions of the character [multiple vectors representing multiple semantic descriptions of one character])
	Additionally, it is not clear (to the examiner of this application) what corresponds to obtaining key information corresponding to the final semantic intention according to a weight vector corresponding to the final semantic intention.
I. Dictionary including a plurality of words, where one of the plurality of words has multiple vectors that correspond to different meanings of the word, where the plurality of words includes multiple single-character words.
5224040 teaches “if the single character is matched in the dictionary as a single-character word,” and “words are represented by single characters,” and “A data base including single-character words, double-character words, triple-character words, and so on is first prepared. The multiple-character words are compiled in a multi-character word dictionary” which teaches a dictionary which includes a plurality of words which are each a single-character word.
2017/0060854 teaches “a geometrical distance between word vectors of two words in different languages having consistent semantic meanings is very short, for example, "" and "Apple" (paragraph 355) which suggests where a plurality of words each have vectors that represent a semantic description of the word.  This does not specifically describe where one word can have a plurality of semantic vectors.
5325298 and 5317507 teaches “The dictionary of context vectors contains a different context vector for each of the different meanings which could be applied to the ambiguous word” and “Each word or word stem in a dictionary of words needs to have a context vector defined for it” which suggests where a dictionary includes a plurality of meaning/semantic-description vectors for a single word (dictionaries conventionally/commonly link words to corresponding information and so if there are context vectors correspond to a word, the dictionary is suggested to include the word linked to its corresponding vectors)
II. Weight vectors for intents.
Rodrygo L. T. Santos, Craig Macdonald, Iadh Ounis, “Intent-aware search result diversification”, July 2011, SIGIR '11: Proceedings of the 34th international ACM SIGIR conference on Research and development in Information Retrieval, Pages 595–604 teaches “In order to infer the probability of different intents for a
query aspect, we propose a linear classification approach. In particular, given a query aspect a, our goal is to estimate the probability of an intent i ∈ I as:
P(i|a) = f(w · xa), (3)
where xa is a feature vector representing the aspect a, and w is a weight vector, which is learned from labelled training data. The function f maps the dot product of the weight and feature vectors into the desired prediction outcome” (Section 4.1, lower right of page 597) which suggests where an intent corresponds to a weight vector used to calculate its probability (but does not appear to describe where each intent has its own weight vector).
	2013/0080426 teaches “For each keyword in the user query, the system loads its corresponding weight vector, which is usually generated off-line. Weight vectors from query terms are combined to construct the query weight vector [right arrow over (.omega.)].sub.Q, which represents intention in the visual feature space” (paragraph 121).  This reference suggests where there is one weight vector for each of a plurality of keywords (not where there are weight vectors corresponding to intentions that correspond to semantic vectors obtained by a neural network and which correspond to different permutations and combinations of first semantic vectors that represent semantic descriptions of a single character).
2016/0247061 teaches “each of the neural nodes has a plurality of input weights corresponding to a vector of real numbers” (Abstract, where a plurality of input weights of a plurality of neural nodes can correspond to a vector of weights)
III. Permutations and combinations of vectors, and where an input to a neural network may be a combination of vectors
	2003/0055614 teaches “The solution set may comprise, by way of example, a plurality of members, with each member being a binary character string of fixed or variable length. It will be appreciated that the individual members may likewise comprise any of a number of formats, with examples including, but not limited to, k-ary strings of fixed/variable length, integer vectors of fixed/variable length, real vectors of fixed/variable length, permutations, trees/networks/graphs, random keys, program codes, text, images, production rules, logical expressions, floating point code, alphanumeric code, combinations of any of these elements, and the like” (paragraph 33).  This reference thus teaches where “members” of a solution set can include vectors and permutations (not necessarily of vectors) and combinations of vectors (one of “any of these elements).
	2015/0039301 teaches “The neural network 270 has been trained to estimate likelihoods that a combination of feature vectors and an i-vector represent particular phonetic units. For example, during training, input to the neural network 270 may be a combination of acoustic feature vectors and an i-vector corresponding to the utterance from which the acoustic feature vectors were derived. Many inputs combining acoustic feature vectors and an i-vector can be used to train the neural network 270, and the 
2020/0193217 (foreign priority date precedes effective filing date of this application but PCT filed date does not) teaches “respectively processing according to the first neural network model to obtain the sentence vector for each sentence sample, then processing the sentence vectors to form a sentence combination vector, and combining the sentence combination vector with an overlapped feature vector formed according to the overlapped features to serve as the input data of the second neural network model” (paragraph 11).  This reference appears to teach where the sentence vectors are each generated based on a neural network model, but does not appear to teach where the processing of the sentence vectors to form a sentence combination vector is performed by a neural network model.
IV. Candidate intent that corresponds to a vector and corresponding weights.
	10600406 (LATE filing date) teaches “determining a feature score associated with a particular intent hypothesis. For example, an intent hypothesis may correspond to a feature vector, where each "feature," or "value," may have a particular weight that is applied to it based on such the particular text query. For instance, the utterance "Play `Song 1` by `Artist 1`" might produce a result of: [Domain]: "Music," [Intent]: "Play Music," [Artist Name]: "Artist 1," [Media Type]: "Song," and [Song Name]: "Song 1." This result may be written into a feature vector formation where each attribute from NLU processing is one dimension of the feature. A dot product multiplication process may then be employed with a weighting vector where each weight may be, for example, 1 or 0 depending on the results of NLU processing. For example, "Artist Name" slot data 
	2006/0248071 teaches “To infer the intents associated with a document or document component, initially, the value functions associated with the document or component can be calculated. The vector of values V can then be multiplied by the matrix of weights A to obtain the quantified intents vector I”.  This reference does not appear to describe neural networks.
2018/0203580 (priority date of subject matter not currently clear) teaches “receiving, repeatedly in real-time during the session, a user intent vector including a magnitude from each of the plurality of computing devices; weighting, repeatedly in real-time during the session, each user intent vector magnitude based on the input weighting factor for that user, whereby a weighted user intent vector is determined for each user; responsively determining, repeatedly in real-time during the session, a group intent vector from the plurality of weighted user intent vectors; determining, repeatedly in real-time during the session, a group response indication from the group intent vector; sending, repeatedly in real-time during the session, the group response to the plurality of computing devices” (paragraph 27)
2018/0204184 (priority date of subject matter not currently clear) teaches “During the collaboration session, in the optional weight user input step 904 the user input (i.e. the user intent vector) generated by each user is weighted before combining 
2018/0365710 “CCM 100 may generate a weighted company intent vector 312B based on weighting values 308. For example, CCM 100 may multiply the relevancy values for user intent vectors 294A and 294B by weighting value 1.0 and multiply the relevancy values for user intent vector 294C by weighting value 3.0. The weighted topic relevancy values for user intent vectors 294A, 294B, and 294C are then summed together to generate weighted company intent vector 312B” (paragraph 111)

Upon further search:
2008/0168343 teaches “the embedding 304 may associate each word in the sentence with a sum of vectors representing its characters. Each span may include one or more words, so the `span` function can map the tuple (corpus, document, sentence) into subspaces of the R.sup.d that include vectors corresponding to whole words or their combinations” (paragraph 56)	2003/0187844 teaches “if a user is searching for an object that has clear semantic meanings but cannot be sufficiently represented by combinations of available feature vectors, the content-based systems will not return many relevant results” (paragraph 7) which suggests that there may be some objects that have clear semantic meanings and can be represented by combinations of available feature vectors.
2008/0181505 teaches “In the case of inputting a search keyword as image data via an image scanner 2 etc., candidate characters are stored as information indicative of 
2002/0196679 teaches “A first embodiment determines the common meanings between each word in the query and each word in the document. Then an adjustment is made for words in the query that are not in the documents. Further, weights are calculated for both the semantic components in the query and the semantic components in the documents. These weights are multiplied together, and their products are subsequently added to one another to determine a real value number (similarity coefficient) for each document. Finally, the documents are sorted in sequential order according to their real value number from largest to smallest value” (paragraph 11).
2018/0082017 teaches “where the unknown weight vector w represents the user's intent and contains estimated relevance values for every primary and secondary text item in the secondary document collection” (paragraph 79).
9959247 teaches “For example, a request to perform a computation that includes a matrix permutation may also specify, or the matrix-vector processing system 100 may determine, parameters of the matrix permutation. The parameters of the matrix permutation may include, for instance, whether the permutation should be a row or column permutation, and the reordering of the rows or columns of the matrix. In some 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







EY 7/8/2021
/ERIC YEN/Primary Examiner, Art Unit 2658